Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.449 Page 1 of 26




                                UNITrn STATES POSTAL $EijVfOE <>

                       REGISTERED MAICM



                I II  RE 117 630 431 US
      Label 200, Apgust 2005
                                                                   111
                                                                   PSN 7690,03,000-9~11




                                            Paul-Kenneth: C:romar.,
                      - the secured party of the :name «pAUL KENNETH CROJVIAR",
                                          c/o 9870 N. Meadow Drive
                                    Cedar Hills, Utah state: uSA [84062]


                     IN THE FOURTH JUDICIAL DISTRICT co·uRT
                           UTAH COUNTY, STATE OF UTAH


      STATE OF UTAH,                                                                      )
                                                                                          )        MOTION FOR
                   Plaintiff,                                                             )
                                                                                          )   SUMMARY JUDGEMENT
                               VS.                                                        )
                                                                                          )
      PAUL KENNETH CROMAR                                                                 )     Case No. 2:20-cv-00625
      BARBARA ANN CROMAR,                                                                 )
                                                                                          )    Judge David B. Barlow
                   Defendants.                                                            )   Magistrate Daphne A. Oberg




                                                                                                                           1
                © 2021 Paul-Kenneth: Cromar"' - NOTICE- #PKC~221-03-03b-BarhieAndl<ensHousel
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.450 Page 2 of 26



                                   TABLE OF CONTENTS


      TABLE OF AUTHORITIES

      INTRODUCTION

      CLAIM UPON WHICH RELIEF IS SOUGHT

      DISCUSSION

           I.       Mr. Powell AGREES to PUBLIC NOTICE declaration of
                    jurisdiction

           II.      Mr. Powell AGREES to truthfulness of
                    DECLARATIONS

           III.     lvlr. Powe1i AGREES to requirements of the MANDATES

           IV.      Mr. Powell AG REES to cited CAVEAT LAW and
                    SUPREME COURT CASES

           V.       Mr. Powell AG REES to truthfulness of LAWFUL
                    PROTEST

           VI.      :Mr. Poweli AGREES to payment of Fees & Penalties in
                    RELIEF


      NOTICE of EMOLUMENTS VIOLATIONS by Defendant Powell,
      and his defense counsel Assist. Utah AG Chesnut & Utah AG Reyes


      CONCLUSION




                                                                                        2
          © 2021 Paul-Kenneth: Cromar'" - NOTICE- #PKC-221-03-03b-BarbieAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.451 Page 3 of 26



                                TABLE OF AUTHORITIES


      Original Jurisdiction - Settled Law:

           Constitution for the united States of America, anno Domini 1787,
                  Articles of Amendment anno Domini 1791; . . . . . . . 8, 13, 14, 15

           National Bill of Rights, anno Domini 1776 . . . . . . . . . . . . . . . . . . 14

           The Northwest Ordinance, anno Domini 1787. . . . . . . . . . . . . . 1 4, 1 5

           Constitution of Utah, anno Domini 1896 . . . . . . . . . . . . . . . . . 14, 15

           Bill of Rights for Utah, anno Domini 1896 . . . . . . . . . . . . . . . . . . 1 4

            14 TH Amendment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

            16 th Amendment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

           Article 1, Section 10, Clause 1 . . . . . . . . . . . . . . . . . . . . . . . 12, 15

           Article 1, Section 4, Clause 2 . . . . . . . . . . . . . . . . . . . . . . . . . . 14

           Amendment XX . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1 8



      Supreme Court Cases

            US. v. Lee, 106 US. 196,2201 S. Ct. 240,261, 27 L. Ed 171 (1882) . . . . . 6

           Peters v. Kiff, 407 U.S. 493 at 502 (1971) . . . . . . . . . . . . . . . . . . 12

           Perry v. United States, 294 US 330-381 (1935); 79 L. Ed 912 .. . . . . . . . 12

           Federal Reserve Bank Act ofDecember 23, 1913, 38 Stat 265, Ch. 6. .             . 12

           LylevArkansas,9Howe314, 13L.Ed153...............                                .17
           Duluth & Iron Range Co. v Roy, 173 US 587, 19 S. Ct 549, 43 L. Ed 820.

            Tracyv. Swartwout, JO Pet. 80, 9LEd354 . . . . . . . . . . . . . . . . . . 17

           O'Shea v. Littleton, 414 US 488, 94 S Ct. 669 . . . . . . . . . . . . . . . . . 17
                                                                                                   3
          © 2021 Paul-Kenneth: Cromar™ - NOTICE- #PKC-221-03-03b-BarbleAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.452 Page 4 of 26




           Michaud v Girod, 4 How 503, @561, 11 L Ed 1076, Pomeroy's Equity, . . 1 7
           Sec. 847, Wiget v Rockwood 69 F@d 326, et seq., and from
           Texas & Pacific Ry, v Pottorff, 291 US 245, 78 L Ed 777,
            Connally v. GeneralC,""'onsti'uction Co., 269 U.S: 31J5,391

            U.S. V. Tweel, 550 F.2d.297 . . . . . . . . . . . . . . . . . . . . . . . . . . 1 7

           Pence v Langdon, 99 US 578@581, et seq . . . . . . . . . . . . . . . . . . 19

            Clearfield Trust, et al. vs. United States, (328 U.S. 363, 318) . . . . . . . . 1 9

           Bond vs. UNITED STATES 529 US 334-2000. . . . . . . . . . . . . . . . . 19

           Apple v. Crawford County, 105 Pa. 303, 51 Am.Rep. 205; United States v . . 21
           MacMillan, D.C.111., 209 F. 266, 272; McLean v. United States, 3 S.Ct.
           122,124,226 U.S. 374, 57 L.Ed. 260,· State ex rel. Toddv. Reeves,
           196 Wash. 145, 82 P.2d 173, 175, 118 A.L.R. 177.)

            Gardner v. Nashville Housing Authority of Metropolitan Government ... 21
            of Nashville and Davison County, Tenn., C.A. Tenn., 514 F.2d 38, 41.

           Haines v. Kerner 92 Set 594 . . . . . . , .... , . . . . . . . , , . . . . . . . 2 3


      Statutes

           Title 28 USC 3002 (15) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

           USC Title 18 section 242 . . . . . . . . . . . . . . . . . . . . . . . 16

           Title 18 U.S.C. Sec.1581 . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1 7

            18 U.S.C.A. §203 et seq. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21




                                                                                                  4
          © 2021 Paul-Kenneth: Cromar™ - NOTICE- #PKC-221-03-03b-BarbleAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.453 Page 5 of 26




                 MOTION FOR SUMMARY JUDGMENT WITH PREJUDICE


We, Paul-Kenneth: Cromar and Barbara-Ann: Cromar., secured parties for the names above, as a

living man and woman on the land, sui Juris, by special appearance, propria persona, under a

flag of peace, hereby provide this MOTION FOR SUMMARY JUDGMENT AND

ORDER TO PAY PLAINTIFF based on the undisputed and unrebutted facts,

and as allowed by Federal Rules of Civil Procedure Rule 56 (a)(b) and (c)(l)(A) -

SUMMARY JUDGMENT and DUCivR 7-1, as provided therein.




                                         INTRODUCTION

Founding Father Benjamin Franklin, along with 55 others risked all in " ... pledg[ing] to each

other our Lives, our Fortunes and our sacred Honor", in order to form a new government

designed to secure equal justice for all, famously said, "Resistance to tyranny is obedience to

God." (see Second Judicial Notice -Exhibit A- God's Word)


Since the birth of this great nation, when a judge is appointed, the taking of an oath for that

office is required. Without taking the solemn oath of allegiance, the position of judge is denied.


Taking a judicial oath of office does not make the individual a god or sovereign king who can

then rule in whatever he desires. Instead, it is a position of trust and service granted by We the

People (the sovereigns) to adjudicate only lawful issues under the oath to uphold the Constitution

for the United States of America (1789), and the Constitution of Utah (1896).


                                                                                                     5
             © 2021 Paul-Kenneth: Cromar™ - NOTICE- #PKC-221-03-03b-BarbieAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.454 Page 6 of 26




All People are to be treated as equal under the law, including a judge who is afforded protection

in the performance of lawful duties yes, but ONLY while upholding the Supreme law of the land.

If a judge steps out from behind his Constitutional "sword and shield" to trample and deny due

process and the unalienable Constitutional rights guaranteed to any of We the People, he voids

his authority, judgment and orders, and exposes himself personally as a living man or woman to

the pains and penalties for breaking his oath of office. An errant judge is particularly exposed

when having been warned in writing and lawfully required in open court on the record to recuse

himself from a case upon declaration of his personal conflict of interest.


The Defendant Mr. Powell has chosen a singular defense of "absolute judicial immunity".

Using this "absolute" defense is a fatal error, especially for a man esteemed to be an expert

in legal issues by profession. Simple logic, careful consideration of his oath of office, and

Supreme Court ruling and Statute all serve to expose that fatal error of defense.


"ABSOLUTE JUDICIAL IMMUNITY" DOES NOT EXIST IN LAW. There never was a rule
of "absolute judicial immunity" under the Constitution, nor could there be. "Absolute judicial
immunity" if true, would be the means of the making of gods, or of the crowning sovereign
kings, to the justification of abuse by tyrants upon We the People. Judges are not above the law;
they are creatures of the law and are bound to obey it. If judges break the law, they can be
removed for bad behavior, prosecuted and sued for damages, as elucidated by a Supreme Court:

       "No man in this country is so high that he is above the law. No officer of the law may set
       that law at defiance with impunity. All the officers of the government, from the highest to
       the lowest, are creatures of the law and are bound to obey it. ... It is the only supreme
       power in our system of government, and every man who, by accepting office participates
       in its functions, is only the more strongly bound to submit to that supremacy, and to
       observe the limitations which it imposes on the exercise of the authority which it gives."
       (U.S. v. Lee, 106 U.S. 196, 220 1 S. Ct. 240, 261, 27 L. Ed 171 (1882))

                                                                                                    6
             © 2021 Paul-Kenneth: Cromar™ - NOTICE- #PKC-221-03-03b-BarbieAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.455 Page 7 of 26




Such has been the case with Defendant Mr. Kraig J. Powell, the man, who when he ignored

his obligations to his Oath of Office to defend two Constitutions, and the rights of two

people of the We the People, instead DENIED due process protection of Our Cromar

family's rights, thus compelling ME, Plaintiff Paul-Kenneth: Cromar to defend My family's

Lives, Liberty, home, fortune and sacred honor, and sue for RELIEF via this lawful CIVIL

CLAIM in this court, and specifically to secure an ORDER for Summary Judgment for the

Relief as Defendant Mr. Powell AGREED.




                        CLAIM UPON WHICH RELIEF IS SOUGHT


Due to Defendant's demonstration of inability (or unwillingness) to aclmowledge the clarity of

Plaintiff's CIVIL CLAIMS upon which specific Relief is sought of this court, seeking instead to

incorrectly characterize and confuse the clean and simple merits of this case, the following

provides a tidy explanation of what this CIVIL CLAIM is and what it is NOT, as follows:


       1. First, this instant case is NOT an attempt to seek RELIEF of this court by request for

       an injunction of the misguided, unlawful and dangerous judgment and Order in Utah state

       court by Mr. Kraig J. Powell entered September 2, 2020 stealing control of Plaintiff's

       home/property without due process. (see Utah Fourth District Court case #200400972)


       2. This case does NOT seek relief of this court from the unlawful SW AT by a 75-men

       assault quasi-military group, Mr. Powell unleashed without a warrant, on Us and Our

       property at 9870 N. Meadow Drive/ Cedar Hills, Utah state, on September 24, 2020, 20-

                                                                                               7
             © 2021 Paul-Kenneth: Cromar'" - NOTICE- #PKC-221-03-03b-BarbieAndKensHousel
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.456 Page 8 of 26



      days after the filing of this case against him, as a living man (not a state judge), in what

      appears to be possible an act of retribution against us, which endangered Me and My

      family, and our neighbors' lives and property. Fortunately, no one was seriously injured.


      3. This case is NOT seeking relief for the criminal action and fraudulent filing unlawful

      ORDER to deprive us of my family's Life, Liberty and property, through unlawful

      trespass, false arrests, false imprisonment, defamation, burglary of a dwelling, unlawful

      appropriation, theft and destruction of property, and obstruction of justice, all while

      ignoring Plaintiff's allodial Superior Title on property backed by Our family's accepted

      Land Patent #392 as lawfully recorded on the Utah County Record April 17 & 22, 2020,

      and signed by then President Grover Cleveland on February 26, 1787, securing our

      property to our "heirs and assigns forever", and backed by 180-years of UNANIMOUS

      Supreme Court findings - in settled law - resjudicata. (see JUDICIAL NOTICE

      Exhibit B - Land Patent, and SECOND JUDICIAL NOTICE - Exhibit G & H,

      page 33 for certified signature of President Grover Cleveland dated February 26, 1887)

          Entry#: 50724-2020 - Recorded: 4/17/2020
          LAND PATENT NOTICE (see pages 27-35) - Utah state sovereign declarations
          http://bmiwebhS.utahcounty.gov/Bm [Web/?page=Document&Entry No=50724& YR=202 0



          Entry#: 52870-2020 - Recorded: 4/22/2020
           Declaration of Assignees Update of Patent (pages 1-11 )
           http://bmiwebh5.utahcounty.gov/Bm iWeb/?page=Document&Entry No=52 870& YR=2020



While the three issues are each significant on their on merits, while all related through

multiple state and federal cases (see JUDICIAL NOTICE - Exhibit A - Notice of Lis

Pendens, for list of cases), each is being adjudicated by separate existing cases (plus
                                                                                                  8
            © 2021 Paul-Kenneth: Cromar™ - NOTICE- #PKC-221-03-03b-BarbieAnd[(ensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.457 Page 9 of 26



possibility of new ones), all born of fruit from one original "poison tree" sprouted in

UNITED STATES DISTRICT COURT in case 2:17-cv-01223-RJS..: Chief Judge Robert J.

Shelby, wherein unalienable Constitutionally guaranteed god-give rights to due process,

hearing, and Trial by .Jury was DENIED the Cromar family as defendants via "fraud and

swindle in dishonor". These injustices have snowballed and created a dangerous pilgrimage

for the Plaintiff in pursuit of an honorable court of JUSTICE, -- a pursuit which continues to

this moment. To be CLEAR, the above have NO direct impact in the Relief sought herein.


However, TIDS instant case is ALL about securing Relief. The RELIEF sought is this court's

ORDER FOR SUMMARY JUDGMENT, thus compelling Mr. Kraig J. Powell, the living man

(not the sometimes officer of a state court) to fulfill his obligations, fees, and penalties as

AGREED. The Defendant agreed to various truths and obligations succinctly enumerated in the

PUBLIC NOTICE, DECLARATIONS, MANDATES, AND LAWFUL PROTEST (hereafter

"PUBLIC NOTICE") instrument in the original CIVIL CLAIM of September 4, 2020. Mr.

Powell has acknowledge and accepted this lawful instrument at least four times on record:


       1. Defendant Mr. Powell received, accepted and agreed to the PUBLIC NOTICE hand-

       delivered service through the clerk at his place of employment on August 21, 2020 at

       1:16 pm, and a second service via USPS Certified Return Receipt communication #7019

       2280 0000 3189 5205 on August 26, at 10:58 am.


       2. Defendant Mr. Powell received and agreed to a second confirmation his

       AGREEMENT via acquiescence to the NOTICE OF DEFAULT, ACCEPTANCE OF

       AGREEMENT, AND INTENT TO COLLECT (hereafter "NOTICE OF DEFAULT")
                                                                                              9
             © 2021 Pau/-l(annath: Cromar™ - NOTICE- #Pl(C-221-03-03b-BarbiaAndl(ansHousa1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.458 Page 10 of 26




      which he received and accepted Aug 3 1, 2020 11. 06 am, vi a Certified Mail USPS #7 O19

      2280 0000 3189 5274, and then filed same day by Mr. Powell himself (not Mr. Cromar)

      on Utah Fourth District Court case #200400971 docket, wherein it reads:

              "THEREFORE, You' MR . POWELL' with Yom· failure to respond' a:s- stip·alated·'
              with any support of Your disagreement with evidence, fact and valid law, is now
              Your agreement with, and admission to the fact, that the evidence enclosed in the
              PUBLIC NOTICE, DECLARATIONS, MANDATES AND LAWFUL
              PROTEST is true, correct, legal, lawful, and is your irrevocable agreement
              attesting to this, fully binding upon You, iu au.y eourtin A1uerica, without
              Your protest or objection." (see NOTICE OF DEFAULT pg 2, emphasis added)




      3. Defendant Mr. Powell made a third acknowledgment on the record of his state court

      that these personal communications to him as a living man, were filed by him on the

      record of his court, that he had read the PUBLIC NOTICE, putting him in Default, and

      hence a conflict of interest.

              "MR. CROMAR: ... I would like to ask, Mr. Powell, if you've indeed read the
              public notice, declaration, mandates and lawful protest?

              "Tfffi COURT: Yes. Thank you very much. I have read all of the dm.:uments
              in this trial, including --

              "MR. CROMAR; (Inaudible.)

              "THE COURT: Yeah. AU of the filings that you have filed." ...

                      (see Utah Fourth District Court case #200400972 - September 2, 2020
                      Hearing Transcript, page 19, lines 15-22.)



                                                                                             10
            © 2021 Paul-Kenneth: Cromar'M - NOTICE- #PKC-221-03-03b-BarbieAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.459 Page 11 of 26



       Based on this discovery in open court of elements proving existence of conflict of

       interest, the Cromars instantly made three requests on the record that Defendant recuse

       himself from the case. (see Utah Fourth District Court case #200400972 - September 2,

       2020 "Recuse" is addressed at 19:6, 25:23, 32:2)              Those requests for recusal were

       unaddressed, as was a Motion for New Trial, Recusal of Judge, Stay of Order, which was

       also ignored until brought to the attention of this court, at which time Mr. Powell finally

       recused himself that state case on January 6, 2020, and also acknowledged by counsel.



       4.    To date, nowhere in this instant case's filings by Defendant Mr. Powell of

       September 18, 21, 29, and January 20, 2021, has the Defendant or his counsel

       attempted to DENY or REBUTT any of the numerous items of "lawful notice,

       declarations, mandates, and lawful protest", in answer to this CIVIL CLAIM on the

       record of this court. All 15 pages of clear, succinct declarations in the PUBLIC

       NOTICE have been acknowledge to exist, but completely ignored by Defendant and

       remain unaddressed or rebutted. Therefore, as per the Maxim in Law "Silence is

       consent," and specific stipulations in the PUBLIC NOTICE, it i.s fact that Mr. Powell

       has now AGREED to all its content. I, Paul-Kenneth: Cromar, the plaintiff, having

       already ACCEPTED the Defendant's AGREEMENT in writing, declare again that

       both parties are in a state of agreement, now beyond dispute.


 Therefore, in that Defendant Mr. Powell and I, the Plaintiff remain in a state of 100%

 AGREEMENT, this CIVIL CLAIM simply seeks and requests of the court signature on the

 attached Order for Summary Judgment and Order to Pay (see attached proposed
                                                                                                 11
            © 2021 Paul-Kenneth: Cromar'"' - NOTICE- #PKC-221-03-03b-BarbieAnd](ensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.460 Page 12 of 26



ORDER FOR SUMMARY JUDGMENT). Doing so grants the Relief sought by this CIVIL

CLAIM. Again, our AGREEMENT was, is, and remains Accepted. We (Plaintiff and family)

are simply here to request lawful assistance of the court to collect that which is already Agreed

by Kraig J, Powell, the living man (NOT the corporate officer who sometimes acts as a Utah

state judge) - as enumerated and tabulated hereafter.



                      I. Mr. Powell AGREES to PUBLIC NOTICE
                              of violations of jurisdiction

In law, the establishment of jurisdiction is paramount, and can be challenged at any time, even

after judgment. However, when due process was being denied in such a prejudicial manner, with

the appearance ex parte communications of undeclared agenda outside of law, Mr. Powell the

living and breathing man was serviced the PUBLIC NOTICE,. alerting him that government

officials can be sued personally for conduct outside of lawful Constitutional authority and any

supposed "judicial immunity" protections.


          Even if there is no showing of actual bias ... , this Court has held that due process is
       11 ...

       denied by circumstance.s that create the likelihood or the appearance of bias. 11 {Peters v.
       Kiff, 407 U.S. 493 at 502 (1971)]



My (our family's effort) was designed to protect ourselves from a possible worst case scenario

created by a so-called. "impartial judge", by preemptively preparing a path for Relief should our

efforts to encourage JUSTICE in Mr. Powell's court fail. The Plaintiffs PUBLIC NOTICE

clearly identified lawful and unlawful jurisdictions regarding Defendant Powell's actions and

non-actions, highlighted by some examples as follows:

                                                                                                  12
                © 2021 Paul-Kenneth: Cromar™ - NOTICE- #PKC-221-03-03b-BarbteAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.461 Page 13 of 26




                                             "PUBLIC NOTICE

        "THIS DOCUMENT GIVES NOTICE TO all Public Officials by and through the Office
        of ihe Secretary of State, the United States of America a/k/a UI\fITED STATES a/k/a U.
        S. a/k/a UNITED STATES OF AMERICA, and the Office of the Secretary of State, the
        State of Utah a/k/a Utah a/k/a STATE OF UTAH a/k/a UT a/k/a "this State" and to all
        whom it may concern, of the DECLARATIONS, LAWFUL PROTESTS and other
        matters contained herein." (see PUBLIC NOTICE page 1)

    Additional potential jurisdiction challenges were established:

                               "NOTICE OF FOREIGN JURISDICTION
                           TO: ALL U.S. AND STATE AGENTS & OFFICERS

        "When this notice is affixed to a premises, all property therein and attached thereto is
        under the custody and control of the above-noted foreign official and not subject to
        intrusion or seizure." (Ibid. page 1)

 The first two pages of the Public Notice clearly establish jurisdictional declarations.


                II.     Powell AGREES to truthfulness of DECLARATIONS

 The Public Notice identified various lawful Declarations in a section so named, including:

        "4.     Paul-Kenneth: Cromar, is foreign to the United States [corp.] and retains
        official authority within his chosen jurisdiction. As beneficiary to the Original
        Jurisdiction, he is not subject to nor does He volunteer to submit to or contract with any
        ens legis artificial or corporate jurisdiction to which a United States person may be
        subject. (Ibid. page 1)

        "5.    Paul-Kenneth: Cromar, reserves an Rights, Remedies and Defenses granted
        to him by God and memorialzed by Paul-Kenneth: Cromar's correct public capacity as
        beneficiary to the Original Jurisdiction. (Ibid. page 1)


 The glory of our Constitution is its protection of individual rights from a tyranny of the majority,
 particularly as it relates to Life, Liberty and Property (see Second Judicial Notice - Exhibit F),
 and certain un-a-lien-able God-given personal rights ·exercised, that 1:nc1ude:

        "9.   ••• A Trade Mark infringement fee in the sum certain of two-hundred fifty-
        thousand dollars ($250,000.00) lawful specie, gold, or si 1ver, American mint, or
                                                                                                  13
              © 2021 Paul-Kenneth: Cromar™ - NOTICE- #PKC-221-03-03b-BarbleAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.462 Page 14 of 26



      certified bullion, Lawful coin money at current spot market price pursuant to the
      Constitution for the united States of America, 1787 anno Domini, amended anno Domini
       1791, Article 1, Section 10, Clause 1, shall apply to each unauthorized use of the
      designation Paui-Kenneth: Cromar, and to each attempt or event of conversion,
      alteration, distortion and/or misnomer whether by improper spelling, abbreviation,
      capitalization, initializing, reversal of parts, or conversion to a fiction of law or other
      juristic personality or artificial being.

      "12.      Paul-Kenneth: Cromar, does hereby accept the Original Jurisdiction, to wit:

                A       Constitution for the united States of America, anno Domini 1787,
                           Articles of Amendment anno Domini 1791;

               B.       National Bill of Rights, anno Domini 1776;

                C.      The Northwest Ordinance, anno Domini 1787

               D.       Constitution of Utah, anno Domini 1896;

                E.      Bill ofRights for Utah, anno Domini 1896;


      "13. Paul~Kenneth: Cromar, does hereby further state, assert and aver the following
      facts:

             c. The U.S. a/k/a the United States is defined ·as a -federal corporation at Title 28
             USC 3002(15).

             d. The United States is bankrupt pursuant to Perry v. United States, 294 US 330-381
             (1935); 79 L. Ed 912.

             e. United States is an obligor/grantor to the Federal Reserve Bank pursuant to the
             Federal Reser'✓e Bank P.1ct of December 23, 1913,, 3-8- Stat 26-5., Ch. 6-.


      "14.      The Constitution cannot be in conflict with itself. The de Jure legislature of the
      united States of America identified as "Congress" in the aforementioned Article 1,
      Section 4, Clause 2 (1856) adjourned "sine die" in 1861.

      "15. The de Jure private people who, by their inherent character in rerum natura, are
      foreign to and wholly without the corporate ens legis United States are not subject to
      the actions, acts and whims of the ens legis Congress of the corporate UNITED STATES.
      Accordingly, living Men in rerum natura are not subject to the Federal Reserve Bank Act

                                                                                               14
              © 2021 Paul-Kenneth: Cromar™ - NOTICE- #PKC-221-03-03b-BarbieAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.463 Page 15 of 26




       of December 23, 1913 which wants for force and effect of law m the Original
       Jurisdiction ....

       "17. It is we11 settled in 1aw that ·'-'no right, by ratification or other means, can arise out
       of fraud." Fraud vitiates everything it touches. There exists no lawful statute of
       limitation on fraud ....

       "21. Paul-Kenneth: Cromar, is not now and has never been a United States Citizen
       under the Fourteenth and Sixteenth Amendments of the ens legis Constitution for the
       corporate UNITED STATES, notwithstanding any failures to properly pass the said
       amendments into law."



            III. Powell AGREES to truthfulness in LAWFUL PROTEST

Within the PUBLIC NOTICE was a section addressing Lawful Protest, Defendant Mr. Powell

AGREED to the following:

       "As it is a crime to conceal a crime and conceal a fraud, Paul-Kenneth: Cromar, makes
       Lawful Protest against, abjures, denounces, refuses, takes exception and does not assent
       to:

       ,.,.8. Any attempt to induce Paul-Kenneth: Cromar, to act as a tort feasor to the
       Constitution for the united States of America, anno Domini 1787, where at Article 1,
       Section 10, it states "No State shall ... emit bills of credit; make anything but Gold and
       Silver Coin a tender in payment of debts," all such offers being refused for fraud.

       "9.     Pursuant to the Original Grant of Depositum for Bailment via the 1896
       Constitution of UTAH, Paul-Kenneth: Cromar, makes Lawful Protest against, abjures,
       denounces, refuses, takes exception and does not assent to the calculated use of legal
       fictions to undermine and convert the political Will of the People on the free soil of the
       organic country known as Utah into a legislative democracy that transfonns the free
       People into subjects of the municipal law of foreigners within the geographical exterior
       boundary of Utah and contrary to the Northwest Ordinance and the original Grant of the
       People, September 17, 1787, anno Domini, as amended 1791, anno Domini."



 Defendant Mr. Powell, chose to become an unindicted co-conspirator by adding to the fraud

 being committed on the state court, by his actions taken on September 2, 2020 against the

                                                                                                   15
             © 2021 Paul-Kenneth: Cromar™ - NOTICE- #PKC-221-03-03b-BarbieAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.464 Page 16 of 26




Plaintiff and his wife Barbara-Ann: Cromar, in harming their family, Depriving Rights under

Color of Law, (see Title 18 USC section 242) unlawfully invoked authority entrusted to him as a

Constitutional judge -     thereby forfeiting any potential claim to "judicial immunity".      The

Defendant's actions as a living-breathing man (actions impossible as a judge acting lawfully)

now expose also him to potential criminal prosecution outside this instant case, which could and

should be appropriately initiated by officers of this court, possibly incurring severe penalties

including incarceration if convicted, as follows:


       "For the purpose of Section 242, acts under "color of law" include acts not only done by
       federal, state, or local officials within their lawful authority, but also acts done beyond
       the bounds of that official's lawful authority, if the acts are done while the official is
       purporting to or pretending to act in the performance of his/her official duties. Persons
       acting under color of law within the meaning of this statute include police officers,
       prisons guards and other law enforcement officials, as well as judges, ... The offense is
       punishable by a range of imprisonment up to a life term, or the death penalty,
       depending upon the circumstances of the crime, and the resulting injury, if any." (see
       https://www.iustice.gov/crt/deprivation-rights-under-color-law or EXHIBIT B from
       original CIVIL CLAIM)


The Plaintiffs Lawful Protest section of the Public Notice, also highlighted:

       "11. I Paul-Kenneth: Cromar, Beneficiary of the cestui que trust, rejects and never
       accepted Offer to contract, and did not and does not consent to any proceedings, and
       REBUKES all officials herein named for their dishonorable part in aiding and abetting
       the DENIAL by US DISTRICT COURT case# 2:17 cv 01223 RJS officers of the court
       to the Cromar family their unalienable DUE PROCESS, HEARING, DISCOVERY and
       TRIAL BY JURY, and the irreparable harm to our Life, Liberty and Pursuit of Happiness
       and property in any way now related to the UTAH FOURTH JUDICIAL DISTRICT
       COURT Civil Case No. 200400972.

      "12. I Paul-Kenneth: Cromar, beneficiary of cestui que trust mandate ALL claims
      against Pau1-Kennetb: Cromar, AND Barbara-Ann: Cromar, by Flesh-and-Blood MR.
      KRAIG J. POWELL and/or his client(s) be released and/or restored, immediately voided,
      all liens and notices of lien voided, and all claims on land, property, improvements, or any
      pursuit of happiness at a place commonly known as 9870 North Meadow Drive in a
      neighborhood known as Cedar Hills in Utah state, ... ".
                                                                                                 16
             © 2021 Paul-Kenneth: Cromar™ - NOTICE- #PKC-221-03-03b-BarbieAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.465 Page 17 of 26




                 IV.    Powell AG REES with cited CAVEAT LAW
                           and SUPREME COURT CASES


Within the PUBLIC NOTICE was a section addressing Caveat Law and Supreme Court Cases,

to which Defendant Mr. Powell AGREED with as follows:


      "2.    "The law will protect an individual who, in the prosecution of a right does
      everything which the law requires him to do but fails to obtain his right by the
      misconduct or neglect of a public officer." Lyle v Arkansas, 9 Howe 314, 13 L. Ed 153,
      Duluth & Iron Range Co. v Roy, 173 US 58'7, 19 S. Ct 549, 43 L. Ed '820.

      "3.      "A ministerial officer is liable for an injury done, where his acts are clearly
      against the law." Tracy v. Swartwout, 10 Pet. 80, 9 L Ed 354. "The judicially fashioned
      doctrine of official immunity of judicial, legislative or executive officers does not reach so
      far as to immunize criminal conduct prescribed by an Act of Congress." O'Shea v.
      Littleton, 414 US 488, 94 S Ct. 669,

      "4.     The delay in discovery of the Frauds stated herein pursuant to Amendment XX
      provides no defense to the remedy, laches or otherwise. Michoud v Girod, 4 How 503,@
      561, 11 L Ed 1076, Pomeroy's Equity, Sec. 847, Wiget v Rockwood 69 F @d 326, et seq.,
      and from Texas & Pacific Ry, v Pottorff, 291 US 245, 78 L Ed 777,

      "5.     It is a maxim of law that peonage and involuntary servitude are forbidden, and
      immunity is denied to any party, real or imagined, person or public official who would or
      conspire to traffic in slaves or participate in aiding or abetting. Clyatt v US, 197 US 207
      (1905), Plessy v Ferguson, 163 US 537, 542, "Whoever [Title 18 U.S.C. Sec.1581] holds
      or returns any person to a condition of peonage, or arrests any person with the intent of
      placing him in or returning him to a condition of peonage, shall be fined not more than
      $5,000.00 or imprisoned not more than five years."

      ,.,6.   AU public officials in receipt of fhis notice are required by their Oath of
      Office to answer. Notification of legal responsibility is "the first essential of due process
      of law" Connally v. General Construction Co., 269 U.S. 385,391. "Silence can only be
      equated with fraud where there is a legal or moral duty to speak or when an inquiry left
      unanswered would be intentionally misleading." U.S. V. Tweel, 550 F.2d.297.




                                                                                                 17
             © 2021 Paul-Kenneth: Cromar™ - NOTICE- #PKC-221-03-03b-BarbieAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.466 Page 18 of 26




Defendant Mr. Powell received and accepted a NOTICE OF DEFAULT from Defendant Cromar

on Aug 31 11.06 am, USPS Certified Return Receipt #7019 2280 0000 3189 5274, wherein he

acknowledges:


      "THEREFORE, You, l\1R. POWELL, with Your failure to respond, as stipulated, with
      any support of Your disagreement with evidence, fact and valid law, is now Your
      agreement with, and admission to the fact, that the evidence enclosed in the PUBLIC
      NOTICE, DECLARATIONS, MANDATES AND LAWFUL PROTEST is true, correct,
      legal~ lawful, and is your irrevocable agreement attesting to this, fully binding upon You,
      in any court in America, without Your protest or objection. . ..

        "THEREFORE, with Your DEFAULT and full AGREEMENT identified and
       ACCEPTED by me, Paul-Kenneth: Cromar., the living breathing man on the land,
       Secured Party for the copyrighted and trademarked Undersigned name, hereby You have
       serviced upon You, MR. POWELL, this NOTI(;E OF· DEFAULT, ACCEPTANCE
       OF AGREEMENT, AND INTENT TO COLLECT. (see Notice of Default page 2)

      "As a presumably competent 'judge', no doubt You, l\1R. POWELL, can contemplate
      and tabulate the significance of all fees, penalties, damages, agreements, requirements
      and mandates you AGREED to, as identified therein, that I, Paul-Kenneth: Cromar.,
      INTEND TO COLLECT." (see Notice of Default page 3)


The Defendant Mr. Powell's agreement with the CAVEAT LAW and SUPREME COURT

CASES continues, as follows:

      "8.       Respondents may agree with all statements, terms, declarations, denials and
      provisions herein by remaining silent. Failure to timely respond to a11 such terms and
      provisions with which Respondents disagree comprises Respondents' stipulation and
      confession jointly and severally to acceptance of all statements, terms, declarations,
      denials and provisions herein as facts, the whole truth, correct and fully binding on all
      parties.

      "9.     This document serves as Notice of Fault in the event Respondents fail to timely
      respond ....

      "11.      Upon Default, all matters are settled resjudicata and stare decisis.

      "12.   Default comprises an estoppel of all actions, administrative and judicial, by
      Respondents against Paul-Kenneth: Cromar, 3J. Pomeroy, Equity Jurisprudence Section
                                                                                                18
             © 2021 Paul-Kenneth: Cromar'" - NOTICE- #PKC-221-03-03b-BarbteAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.467 Page 19 of 26




      805, p. 192, Restatement 2d of Torts Section 894(1) (1979), . . . "It [the doctrine of
      Estoppel by Silence] arises where a person is under duty to another to speak or failure to
      speak is inconsistent with honest dealings." ... "Silence" implies knowledge, and an
      opportunity to act upon it, Pence v Langdon, 99 US 578@ 581, et seq.

      "13.    Under the Clearfield Doctrine, derived from the 1943 Supreme Court Decision in
      Clearfield Trust, et al. vs. United States, (328 U.S. 363, 318), the court ruled, in essence,
      that when a government reduces itself to a corporate status, it becomes merely another
      corporation, having no more nor less standing than all other corporations.

      ~-'14.  The UNITED STATES Supreme court in 2000 ruled, Bond vs. UNTTED
      STATES 529 US 334-2000, held that the people are in fact Sovereign and not the
      STATES or government. The court went on to define that local, STATE and FEDERAL
      law enforcement officers are committing unlawful actions against the Sovereign people by
      the enforcement of laws and are personally liable for their actions.



                         V.     Powell AGREES to payment of
                                Fees & Penalties in Relief


The following is a rough calculation as the amount agreed by Defendant Mr. Kyle J.

Powell to be owed to Plaintiff Paul-Kenneth: Cromar. Final tabulations depend on date

of the court's ORDER for Summary Judgment and timing payment in full by

Defendant. As per the following, the TOTAL Amount Owing stipulated to by Mr.

Powell is $660,000 plus the daily fee of $1000 per day, until paid in full .


      .,, 12. . ... Ifthis mandate is not met, a penalty often thousand ($10,000.00) dollars a day
       will be enforced until such time the debt is paid in full, County record corrected, apology
       filed thereon, and if necessary, the house is returned with a $660,000 terrorism and threat
       of endangerment personal distress fee, plus $1000 per day penalty until fee is paid in full.

       [NOTE: The "terrorism" provision and "personal distress" did occur after service to Mr.
       Powell of this PUBLIC NOTICE, on September 24, 2020 with a quasi-military SWAT
       comprised of 75-man inter-agency force, which included Utah County Sheriff deputies
       and American Fork Police Department officers, Utah National Guardsmen, 2 helicopters,
       snipers, 2 MRAP vehicles, etc., that ignored signage and NO TRESPASSING warning in
       an unlawful raid.]
                                                                                                19
            © 2021 Paul-Kenneth: Cromarrt" - NOTICE- #PKC-221-03-03b-BarbleAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.468 Page 20 of 26




As per the following, the amount owing stipulated to by Mr. Powell is $75,000.

      "14.     . .. any Corporate employee, or any other suspected criminals not named here,
      charge for such fraud Seventy-Five Thousand ($75,000.00) DOLLARS per officer,
      official or living individual.

As per the following, the amount owing stipulated to by Mr. Powell to be calculated:

      "18.     I Paul-Kenneth: Cromar, beneficiary of cestui que trust mandate that MR.
      KRAIG J. POWELL to pay me $5,000 in via cashiers check, for each and every day from
      the date of receipt of this service (including day of receipt), until you NOTIFY me in
      writing of VACATING any ORDERS against the Cromars, DISMISSAL of the UTAH
      FOURTH JUDICIAL DISTRICT COURT Civil Case No. 200400972.


As per the following, calculated at 1440 minutes per day, multiplied by the 171 + days

since service of the court Summons on September 8, 2020, through today at midnight,

makes the total amount owing stipulated to by Mr. Powell to date as 246,240 actual

SILVER DOLLARS.


      "12. The lawful remedies to this CIVIL CLAIM are provided in great detail in
      the PUBLIC NOTICE, with one additional . . . demand of one silver dollar in
      lawful money as described in the Constitution for each and every minute from the
      EXACT minute of this court's SUMMONS is Serviced to Mr. Kraig J. Powell
      until such time as this CIVIL CLAIM is resolved and paid in FULL. ( see original
      CIVIL CLAIM page 5)


Great harm has been unlawfully and unnecessarily inflicted on the Plaintiff Paul-Kenneth:

Cromar, his wife Barbara-Ann: Cromar, and their daughter Liberty-Eve: Cromar, by beyond

tabulation, damage and price via unlawful fraud / felony to which Mr. Powell acknowledges

 and AGREES.       The TOTAL AMOUNT owing to Plaintiff by the Defendant is

approximately $3,471,000,00, plus approximately 246,240 silver dollars, with additional fee


                                                                                               20
            © 2021 Paul-Kenneth: Cromar™ - NOTICE- #PKC-221-03-03b-BarbieAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.469 Page 21 of 26




of $10,000 per day until the total amount Paid in Full. Exact Total can be updated and

tabulated upon the court's ORDER for Summary Judgment.




                  NOTICE of EMOLUMENTS VIOLATION
                        by Defendant Powell, and his
         defense counsel Assist. Utah AG Chesnut & Utah AG Reyes


Counsel Sean Reyes and Heather Chesnut also serve as the Plaintiff's witnesses and affiants in

favor of Plaintiff's Motion for Summary Judgment, as they too have received similar PUBLIC

NOTICES and NOTICES OF DEFAULT to which they too have AGREED to by their silence

regarding fraud and felony perpetrated upon the Plaintiff Cromar family, without denial or

challenge, which therein now also establishes their conflict of interest, based on:

       "EMOLUMENT": The profit arising from office or employment; that which is received
       as a compensation for services, or which is annexed to the possession of office as salary,
       fees, and perquisites; advantage; gain, public or private. (see BLACK'S LAW (Fourth
       Edition) and Apple v. Crawford County, 105 Pa. 303, 51 Am.Rep. 205; United States v.
       MacMillan, D.C.111., 209 F. 266, 272; McLean v. United States, 3 S.Ct. 122, 124, 226
       U.S. 374, 57 L.Ed. 260; State ex rel. Todd v. Reeves, 196 Wash. 145, 82 P.2d 173, 175,
       118 A.LR 177.)

       "CONFLICT OF INTEREST": Generally, when used to suggest disqualification of a
       public official from performing his sworn duty, term "conflict of interest" refers to a
       clash between public interest and the private pecuniary interest of the individual
       concerned. (see BLACK'S LAW (Fourth Edition) and Gardner v. Nashville Housing
       Authority of Metropolitan Government of Nashville and Davison County, Tenn.,
       C.A.Tenn., 514 F.2d 38, 41.

       A conflict of interest arises when a government employee's personal or financial interest
       conflicts or appears to conflict with his official responsibility. 18 U.S.C.A. §203 et seq.

   Additionally, when Counselors Reyes and Chesnut were challenged regarding their

    emoluments violations of unlawfully providing expensive Utah state funded legal defense

                                                                                                 21
             © 2021 Paul-Kenneth: Cromar"" - NOTICE- #PKC-221-03-03b-BarbieAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.470 Page 22 of 26




    paid for by We the People, to the personal benefit (emolument) of a living man in a personal

    capacity (not a judge), as Defendant Mr. Powell AGREED to fraud and felony, which created

    a conflict of interest resulting in three requests for his recusal (footnote Sept 15, 2020 Motion

    for New Trial, Recusal of Judge, and Stay of Judgment) - which went unheeded until after

    (footnote) great harm and danger was caused by Mr. Powell's unlawful judicial actions.


Therefore I, Paul-Kenneth: Cromar, plaintiff Accept counsels' AGREEMENT they individually

are party to emolument violations and are in a conflict of interest. Counsel AG Sean Reyes and

Assistant AG Heather Chesnut are hereby requested to immediately RECUSE themselves from

this instant case, and as a private matter between Mr. Powell and the Plaintiff Cromar makes

state funded counsel an emolument violation.



           REFERAL FOR COURT TO INITIATE CRIMINAL INVESTIGATION:


The officers of this court are in position of authority and under their own oaths of office, with

powers thereunder entrusted, to protect the Constitutions (united States and Utah) and as servants

of We the People, to investigate allegations of AGREED fraud and felony as identified and

highlighted herein, and can pursue criminal charges against Kraig J. Powell, Sean Reyes

 (sometimes acting as AG of Utah) and Heather Chesnut (sometimes acting as Assistant AG of

Utah) in actions separate from this case. In the meanwhile, the Plaintiff respectfully moves

the court to Order Mr. Reyes and Ms. Chesnut to RECUSE themselves from this case, and for

Mr. Powell to cease and desist emolument violations, and to hire counsel to defend himself if he

 desires, but paid for privately. OR, Mr. Powell as a capable "judge" with knowledge of the law


                                                                                                  22
              © 2021 Paul-Kenneth: CromarrM - NOTICE- #PKC-221-03-03b-BarbieAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.471 Page 23 of 26




and being fluent in the language of legalese, may choose to represent himself at his own expense

I non-expense, but not at the expense of WE the People.


                                  PLAINTIFF FILIING DISCLAIMER

I, Paul-Kenneth: Cromar, as a living and breathing man, am inclined to make errors, and do so
regularly, often without realization while filing suijuris. I am not an attorney, and no doubt have
herein, in the past, and likely in the future fail to rise to the exacting levels required of attorneys
and officers of the court. Thankfully, I am not required to do so in order to obtain JUSTICE
according to Constitution and the Supreme Court, which comes to my Propria Persona
pleadings rescue, as J file in honor, to the best of my ability, as follows:


        11   Pleadings in this case are being filed by Plaintiff In Propria Persona, wherein pleadings
        are to be considered without regard to technicalities. Propria pleadings are not to be held
       to the same high standards of perfection as practicing lawyers.             (See Haines v. Kerner
        92 Set 594).


        "The Federal Rules rejects the approach that pleading is a game of skill in which one
        misstep by counsel may be decisive to the outcome and accept the principle that the
        purpose of pleading is to facilitate a proper decision on the merits." According to Rule
        8(f) FRCP and the State Court rule which holds that "all pleadings shall be construed to
        do substantial justice."



                              CONCLUSION and PRAYER FOR RELIEF

Despite having never met Mr. Kraig J. Powell, Defendant, nor the plaintiffs in his court
 acting without lawful          foreign jurisdiction, to wit a Utah state court which compelled
"associations" upon Me, Paul-Kenneth: Cromar, and my wife Barbara-Ann: Cremar, using a
fraudulent claim fabricated a judgment in a 15 minute kangaroo court, without due process or

                                                                                                           23
                  © 2021 Paul-Kenneth: Cromar™ - NOTICE- #PKC-221-03-03b-BarbteAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.472 Page 24 of 26




response to our defense, let alone allowing our right to Trial by Jury. When the jurisdiction and
other issues were lawfully challenged by service of a PUBLIC NOTICE, DECLARATIONS,
MANDATES, Ai"f\ID LAWFUL PROTEST, to which 1\/Ir. Powell could choose to respond in
order to Admit or Deny the facts therein, it stipulated that a non-response was also a lawful
means of AGREEMENT. Mr. Powell chose the later, and through silence he AGREED to the
truthfulness of the affidavit.     Though unnecessary, a courtesy NOTICE OF DEFAULT,
ACCEPTANCE OF AGREEMENT, AND INTENT TO COLLECT was received and accepted
by Mr. Powell again confirming the AGREEMENT. No conflict between us exists. Therefore,
Plaintiff Paul-Kenneth: Cremar moves the court to sign the attached ORDER FOR SUMMARY
JUDGMENT, and ORDER TO PAY (see EXHIBIT A and electronic copy sent via email to the
Court Clerk), for good cause clearly established this 2nd day of March, 2021.

The Plaintiff reserves the right to make any amendments or corrections.




                           FOR THE AFFIDAVIT IS OF THE TRUTH:

       FOR THE Secured Party is FOR THE AFFIRMATION OF THE DECLARATION OF THE

                     TRUTH BY THE FIRSTHAND KNOWLEDGE OF THE FACTS:


       Utah County                     )
                                       )
       Utah Republic                   )
       united States of America        )




                                                        Asseveration


                                                        · gned only i11 correct public capacity
                                                        As beneficiary to the Original Jurisdiction


                                                March 3rd , 2021
                                                                                                      24
             © 2021 Paul-Kenneth: Cromar™ - NOTICE- #PKC-221-03-03b-BarbleAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.473 Page 25 of 26




                               CERTIFICATE OFSERVICE

  For the verification is for the true and correct~copy of the Original of the MOTTON
  FOR SUMMARY JUDGMENT and is of the delivery by the following manner:




  HEATHER J. CHESNUT (6934)
  Assistant Utah Attorney General

  SEAN D. REYES (7069)
  Utah Attorney General
  160 E. 300 S., 6th Floor
  Salt Lake City, UT 84111
                                                 Certified Mail: # 7020 0090 0000 3817 2027




                                 March 3rd , 2021




                                                                                         25
       © 2021 Paul-Kenneth: Cromar"' - NOTICE- #PKC-221-03-03b-BarbieAndKensHouse1
Case 2:20-cv-00625-DBB-DAO Document 22 Filed 03/04/21 PageID.474 Page 26 of 26




                        Notary Public as JURAT CERTIFICATE


 LA~
~---~--- State

--~~kJA----=-.,_"--- County
The United States of America


On     'Mo.'Cc.\/\. 3                              date before me,
a Notaiy Public, personally appeared              c:p....,._,..(_ K~V\IA-e'1--L~ ("1/'Dl;Y\'-\r ~ti1.s-rkenr"-/{vi\l'-~
who proved to me on the basis of satisfactory evidence to be the man/ w/m~ whose                            C l"OVV\G1. v--
Name is subscribed to the within attached instrument and acknowledged to Me that
he/she executed the same in his authu- rized capacity, And that by his/her autugraph{s)
on the instrument the man / woman executed, the instrument known as-



I certify under PENAL TY OF PERJURY under the lawful laws of

_ _____,L,,,_A,._\o~.....,.,...!._/\,._~.,,.----- State that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.



Signature    ~M..l~

of Notaiy / Jurat                                                    seal




           Notice to agents is notice to principal, Notice to principal is notice to agent.

                                   This is   The End of this affidavit.
